Title: Thomas Jefferson to John Steele, 25 May 1819
From: Jefferson, Thomas
To: Steele, John


          
            Sir
            Monticello May 25. 19.
          
          Mr Beasley our Consul at Havre informs me he has by the brig John Burgwin Capt Perry bound to Philadelphia forwarded for me to your address a box of seeds from the King’s garden of plants, and the object of these courtesies being a more general distribution of useful things, I ask the favor of you to deliver the box to mr McMahon or whoever else is the successor to the garden of mr McMahon decd of Philadelphia, to whom I formerly sent such things. I salute you with great esteem & respect.
          Th: Jefferson
        